DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Applicant’s amendment filed on June 28, 2022 has been fully considered. The amendment necessitated the new ground of rejection set forth below; therefore, the following action is made FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed March 29, 2022) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "said gelatin" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoichi et al., JP 2000078946 in view of Opletal et al., EP 3153031 and in view of Yanniotis et al., Effect of moisture content on the viscosity of honey at different temperatures.  
Regarding claims 1, 4, 10, Yoichi teaches a method for manufacturing a liquid beverage concentrate mixture with powdered green tea wherein the concentrated suspension contains finely ground tea having an average particle size of 50 μm or less [0009].  As the presently claimed “US mesh sieve nos. 80-1000” is about 180 microns to about 15 microns, Yoichi meets the present limitation.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Yoichi further teaches various food additives may be mixed with the powdered tea [0014]. Yoichi does not expressly disclose mixing honey with the powdered tea as presently claimed. 
Opletal teaches a method for manufacturing a liquid beverage concentrate mixture comprising the steps of providing honey and Matcha tea (i.e., powdered green tea) in a weight ratio of 12 to 20:1 (~5-8% tea in the mixture and ~92-95% honey) [0010] and mixing to obtain a homogenous mixture [0005] and transferring at least a portion of said liquid beverage concentrate mixture to packaging for sale; and sealing said packaging [0005, 0011-0012]. 	
Opletal’s teaching of providing honey and Matcha tea in a weight ratio of 12 to 20:1 or ~5-8% of tea and ~92-95% honey encompasses the presently claimed ranges (claim 10) and as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Moreover, it would have been obvious to one of ordinary skill in the art to optimize the amount of tea and honey in the mixture based on desired taste preference.  
Given that honey is a well-known additive which is usually mixed with tea, it would have been obvious to one of ordinary skill in the art to modify the invention of Yoichi with the invention of Opletal to arrive at a sweetened/flavored green tea beverage. 
Modified Yoichi does not expressly disclose determining the percentage of water in the honey or determining whether the honey includes any crystallized particles. 
Yannitois teaches the effect of moisture content on the viscosity of honey at different temperatures and teaches, “[v]iscosity of honey is influenced by temperature, moisture content, as well as the presence of crystals and colloids in the product….High moisture content could accelerate crystallization” (Introduction) and that “moisture content of honey usually varies from 14-18%, but it must not exceed 20%” (Results and discussion). Thus, while Modified Yoichi does not expressly recite determining the percentage of water in the honey or determining whether the honey includes any crystallized particles, given that the products of Yoichi and Opletal were to be mixed to form a homogenous mixture, one would have found it obvious to use a substantially free-flowing honey (less viscous) for easier mixing and as such one would have been motivated to determine the water content and determine the presence of crystallized particles to ensure the honey would easily mix and form the desired product. 
Regarding claim 2, claim 1 is applied as stated above. As stated above, the prior at teaches the moisture content of honey “must not exceed 20%”. As such, it would have been obvious to one to dehumidify honey until it contains a moisture content of 20% or less. One would have been motivated to do so for the reason of obtaining a crystal free, free-flowing product.
Regarding claim 7, claim 1 is applied as stated above. Yoichi teaches packaging the product in a “small plastic container” (herein considered a bottle) [0005].

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoichi et al., JP 2000078946 in view of Opletal et al., EP 3153031 and in view of Yanniotis et al., Effect of moisture content on the viscosity of honey at different temperatures and Singer, US 9392,814.
Regarding claims 8 and 9, modified Yoichi is applied to claim 1 as stated above. The prior art teaches packaging the mixture but does not expressly disclose wherein the package is water soluble/ gelatin capsule. 
Singer teaches a water-soluble shell used to encapsulate additives, made from a gelatin material, and which is placed in water where it dissolves and releases the additive (col. 1, lines 30-65). Singer teaches the self-containing package is conveniently used and allows for a less expensive flavored product (vol. 4, line 1-30). Thus, it would have been obvious for one of ordinary skill to package the mixture of modified Yoichi in the gelatin packaging taught by Singer to provide consumers with a convenient, less expensive beverage. 

Claim 1-7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu, CN101700091 in view of Yanniotis et al., Effect of moisture content on the viscosity of honey at different temperature.
Regarding claim 1, Lu teaches a method for manufacturing a liquid beverage concentrate mixture comprising providing honey in a first container; adding 3 parts by weight of tea extract of the mixture; stirring said honey and extract mixture “well” (homogenous mixture) to form a liquid beverage concentrate mixture; transferring at least a portion of sad liquid beverage concentrate mixture for bottling (sealing the package) (summary of invention; example 1). 
Lu’s teaching of providing tea in “2-6 parts of green tea juice” (summary of invention) encompasses the presently claimed range of 3-10% by weight and as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Moreover, it would have been obvious to one of ordinary skill in the art to optimize the amount of tea in the mixture based on desired taste preference.  
Lu does not expressly disclose determining the percentage of water in the honey or determining whether the honey includes any crystallized particles. 
Yannitois teaches the effect of moisture content on the viscosity of honey at different temperatures and teaches, “[v]iscosity of honey is influenced by temperature, moisture content, as well as the presence of crystals and colloids in the product….High moisture content could accelerate crystallization” (Introduction) and that “moisture content of honey usually varies from 14-18%, but it must not exceed 20%” (Results and discussion). Thus, while Lu does not expressly recite determining the percentage of water in the honey or determining whether the honey includes any crystallized particles, it would have been obvious for one to do so ensure the honey would easily mix and form the desired product. 
Regarding claim 2, claim 1 is applied as stated above. Lu teaches heating the honey but does not expressly disclose obtaining a specific water content. Yannitois teaches “moisture content of honey usually varies from 14-18%, but it must not exceed 20%” (Results and discussion). Thus, it would have been obvious for one to heat the honey of Lu to obtain the “usual” moisture content.
Regarding claim 3, claim 1 is applied as stated above. Lu teaches heating the honey but does not expressly disclose the claimed heating temperature. However, it would have been with the normal level of one of ordinary skill in the art to determine heating temperature based on the desired honey viscosity. Moreover, MPEP 2144.05 states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, discovering the optimum or workable heating temperature involves only routine skill in the art.
Regarding claim 4, claim 1 is applied as stated above. Lu teaches adding additional ingredients/flavorings to the mixture (ex. 1).
Regarding claim 5, claim 1 is applied as stated above. Lu teaches filtering the mixture (ex. 1).
Regarding claim 6, claim 1 is applied as stated above. Lu teaches the addition of bamboo vinegar (a liquid spice).
Regarding claim 7, claim 1 is applied as stated above. Lu teaches bottling. 
Regarding claim 10, claim 1 is applied as stated above. Lu teaches 80-90 parts honey (summary of invention). Lu’s teaching of providing honey in 80-90 parts by weight by weight of the mixture encompasses the presently claimed range of “about 85%” by weight and as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Moreover, it would have been obvious to one of ordinary skill in the art to optimize the amount of honey in the mixture based on desired taste preference.  
Response to Arguments
Applicant's arguments filed June 28, 2022 have been fully considered but they are not persuasive. 
Presently amended claim 1 is rejected in view of Yoichi which teaches tea particle having an average particle size of 50 μm or less [0009]. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Furthermore, given that claim 1 recites, “adding powdered tea and/or tea extract” and Lu teaches a tea extract, newly amended “wherein said powdered tea includes…” would not be required as it does not relate to tea extract. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799